internal_revenue_service number release date index number ---------------------------------- ----------------------------------- -------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ---------------- telephone number -------------------- refer reply to cc ita plr-107078-15 date date re request for extension of time to make the election not to deduct the additional first year depreciation legend taxpayer date1 date2 date3 date4 date5 year1 dear -------------- ----------------------------------- ------------------------ -------------------------- --------------------------- ---------------------- --------------------- --------------------------- ------ this letter responds to a letter dated date and supplemental correspondence submitted by taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election under sec_168 of the internal_revenue_code not to deduct the additional first year depreciation deduction under sec_168 for all qualified_leasehold_improvement_property placed_in_service in the taxable_year ended date1 the year1 taxable_year taxpayer represents that the facts are as follows facts plr-107078-15 taxpayer is a limited_liability_company classified as a partnership for federal_income_tax purposes taxpayer uses an overall accrual_method of accounting and files its federal_income_tax return on a calendar-year basis taxpayer is engaged in leasing office and retail_space to tenants taxpayer timely filed form_1065 u s return of partnership income on or around date2 for the year1 taxable_year on the form_4562 depreciation and amortization including information on listed_property attached to that return taxpayer reported that it placed_in_service both 7-year_property and nonresidential_real_property and claimed the additional first year depreciation deduction for 7-year_property that is qualified_property taxpayer subsequently discovered that certain property reported as nonresidential_real_property on taxpayer’s year1 form_1065 and placed_in_service in year1 should have been classified as qualified_leasehold_improvement_property on date3 taxpayer filed a form_3115 application_for change in method_of_accounting to change the classification of this property from nonresidential_real_property to qualified_leasehold_improvement_property beginning with the taxable_year beginning on date4 by letter dated on the same date of this letter_ruling we granted consent to taxpayer to make this change in method_of_accounting in accordance with the terms and conditions of that letter and revproc_2015_13 2015_5_irb_419 the period of limitations on assessment expires for taxpayer’s year1 taxable_year on or around date5 taxpayer did not make the election under sec_168 to accelerate alternative_minimum_tax credits and if applicable research credits in lieu of the additional first year depreciation deduction for any class of property placed_in_service for any taxable_year ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 to make the election under sec_168 not to deduct the additional first year depreciation provided under sec_168 for qualified_leasehold_improvement_property that is qualified_property and placed_in_service in the taxable_year ended date1 law and analysis sec_168 allows a 50-percent additional first year depreciation deduction in the placed-in-service year for qualified_property acquired by a taxpayer after date and before date or acquired by a taxpayer generally after date and placed_in_service by the taxpayer before date or after date or date for qualified_property described in sec_168 b or c and generally before date plr-107078-15 sec_168 provides a 100-percent additional first year depreciation deduction for the placed-in-service year for qualified_property acquired by a taxpayer after date and generally before date and placed_in_service by the taxpayer after date and before date or date for qualified_property described in sec_168 or c see sec_3 of revproc_2011_26 2011_16_irb_664 sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning among other things qualified_leasehold_improvement_property as defined in sec_1_168_k_-1 and depreciated under sec_168 sec_1 k - e iv see section dollar_figure of revproc_2008_54 2008_2_cb_722 and section dollar_figure of revproc_2011_26 i r b pincite rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable_year ended date1 provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-107078-15 conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter or if earlier until the date on which the period of limitations on assessment for taxpayer’s year1 taxable_year expires to make the election not to deduct the additional first year depreciation under sec_168 for qualified_leasehold_improvement_property placed_in_service by taxpayer during the taxable_year ended date1 that qualify for the additional first year depreciation deduction this election must be made by taxpayer filing an amended federal tax income_tax return for such taxable_year with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all qualified_leasehold_improvement_property that is qualified_property and placed_in_service during that taxable_year except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer during the taxable_year ended date1 is eligible for the additional first year depreciation deduction or whether the items of property classified by taxpayer are qualified_leasehold_improvement_property as defined in sec_168 sec_168 and sec_1 k - c this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representatives sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
